DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The examiner acknowledges receipt of amendments/arguments filed 1/4/21.  The arguments set forth are addressed herein below.  Claims 1-6, 8-17, and 19-20 are pending, Claims 1 and 13 are currently amended, and Claims 7 and 18 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, as a result of a progressive award modification event occurring in association with an outcome associated with a sporting event, modify the progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first modification of the progressive award by a first amount, and an occurrence of a second outcome associated with the sporting event results in a second modification of the progressive 
Independent Claim 11:
A gaming system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award associated with a first event of a first sporting event, as a result of an occurrence of the first event of the first sporting event: modify the progressive award, and cause a display, by the display device, of the modified progressive award, as a result of a subsequence occurrence of a second event of a second, different sporting event: further modify the progressive award, and cause a display, by the display device, of the further modified progressive award.
Independent Claim 12:
A method of operating a gaming system, the method comprising: displaying, by a display device, a progressive award, as a result of a progressive award modification event occurring in association with an outcome associated with a sporting event, modifying, by a processor, the progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first modification of the progressive award by a first amount, and an occurrence of a second outcome associated with the sporting event results in a second modification of the progressive award by a second, different amount, and displaying, by the display device, the modified progressive award.

The claimed limitations of Claims 1 and 12 reflect an abstract idea of displaying, by a display device, a progressive award, as a result of a progressive award modification event occurring in association with an outcome associated with a sporting event, modifying, by a processor, the progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first modification of the progressive award by a first amount, and an occurrence of a second outcome associated with the sporting event results in a second modification of the progressive award by a second, different amount, and displaying, by the display device, the modified progressive award (in summary reflect the idea of managing or modifying a progressive 
In summary, in regards to Claim 11, the claimed invention focuses a gaming system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award associated with a first event of a first sporting event, as a 
The claimed limitations of Claim 11 reflect an abstract idea of causing a display of a progressive award associated with a first event of a first sporting event, as a result of an occurrence of the first event of the first sporting event: modify the progressive award, and cause a display of the modified progressive award, as a result of a subsequence occurrence of a second event of a second, different sporting event: further modify the progressive award, and cause a display of the further modified progressive award (in summary reflect the idea of managing or modifying a progressive award based on multiple events/outcomes occurring in the same sporting event or different sporting events), wherein such an abstract idea relates to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) under the grouping of Mental Processes (e.g. a person can mentally maintain and present (verbally and/or visually) a progressive award associated with a first event of a first sporting event, observe a result of an occurrence of the first event of the first sporting event, modify the progressive award to provide a new modified progressive award in response to the result, present the modified progressive award, observe a result of a 
 This judicial exception of Claims 1-6, 8-17, and 19-20 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming system, processor, memory, display, acceptor) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-6, 8-17, and 19-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other ” (¶ 97); “It should be further appreciated that the gaming system utilized to modify an award based on one or more events occurring (or not occurring) in a sporting event may be any suitable electronic gaming machine (such as a slot machine, a video poker machine, a video lottery terminal, a terminal associated with an electronic table game, a video keno machine, a video bingo machine located on a casino floor, or a sports betting terminal), and/or any suitable personal gaming device (wherein the data associated with the progressive award and the sporting event are accessed over a network)” (¶ 13); “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 82); “The central server, central controller, or remote host and the EGM (or personal gaming device) are configured to connect to the data network or remote communications link in any suitable manner. In various embodiments, such a connection is accomplished via: a conventional phone line or other data transmission line, a digital subscriber line (DSL), a T-1 line, a coaxial cable, a fiber optic cable, a wireless or wired routing device, a mobile communications network connection (such as a cellular network or mobile Internet network), or any other suitable medium” (¶ 88); “The at least one processor 1010 is any suitable processing device or set of processing devices” (¶ 91); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile any other suitable forms)….. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein…A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing…More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: a portable computer diskette, ……. or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”(¶ 92); “In various embodiments, part or all of the program code and/or the operating data described above is stored in at least one detachable or removable memory device including, but not limited to, a cartridge, a disk, a CD ROM, a DVD, a USB memory device, or any other suitable non-transitory computer readable medium” (¶ 99); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), ……. or any other suitable electronic device or display mechanism” (¶ 105); “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM” (¶ 111); and “In one embodiment, the at least one input device 1030 includes a payment device configured to communicate with the at least one processor of the EGM to fund the EGM. In certain embodiments, the payment device includes one or more of: (a) a bill any suitable combination thereof” (¶ 113).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be handled in a software manner by general-purpose processors (Col. 14:10-14).  Scott (US 2004/0009812: ¶ 20), Walker (US 6,527,638: Col. 12:6-17, Col. 15:24-38), Banyai (US 2001/0034262: ¶ 32), Cannon (US 2002/0183105: ¶ 5-6, 39), deKeller (US 2003/0017867: ¶ 23), and/or Lindo (US 2005/0085293: ¶ 21) teach the use of card swiper/reader within gaming apparatus as being well-understood, well-known, known, traditional, routine, or conventional in the art for the purpose of allowing user’s to place wagers or bets.  Saffari (US 2003/0050111) teaches a conventional gaming machine (system) comprising a input device used to play a game, processor to implement the game, memory device, and/or display are used to allow a player to start a game, cause images representative of a reel/slot game to be display, determine an outcome of the game, determine a payout/award associated with the outcome of a game (¶ 2).  Hornik (US 2006/0100019) teaches input devices such as wager acceptor(s), touch screen display, push buttons, are conventional in the art (¶ 37).  McGahn (US 2002/0183109) teaches that input device are well known in the art (¶ 46).  Walker (US 2004/0038733) teaches that display devices and input device of electronic gaming machines/systems are well-known (¶ 51-52, 61).  Fier (US 6,126,542) teaches that processors are well-known in electronic gaming machines (Col. 3:63-Col. 4:5).  Nicastro (US 2003/0027619) teaches that processors are conventional within electronic 
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. 
Nor do the dependent claims 2-6, 8-10, 13-17, and 19-20 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Mental Processes (e.g. a person can mentally maintain a progressive award, observe a result of an outcome associated with a sporting event and modify the progressive award to provide a new modified progressive award) and/or to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing and modifying progressive awards based on outcomes in sporting events) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
101 Rejection
Step 2A, Prong 1
Applicant argues:


Such a position improperly disregards certain claim elements which are impossible to be performed by in the human mind. For example, since Claim 1 recites, amongst other elements, "a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, ... cause a display, by the display device, of the modified progressive award", and since it is impossible for the human mind to execute any instructions stored by a memory device to cause a display device to display anything, Applicant submits that this position taken by the Office is improper.”
However, the examiner respectfully disagrees.  The purpose Step 2A Prong 1 is to determine whether the claims under examination recite an judicial exception.  Here the examiner analysis the claims and determine the claim to reflect an abstract idea pertaining to managing or modifying a progressive award based on multiple events/outcomes occurring in the same sporting event or different sporting events.  Particularly, a person can mentally maintain a progressive award, display/present (verbally and/or visually) the progressive award, in response to a result occurring with an outcome associated with a sporting event, modify the progressive award, wherein an occurrence of a first outcome associated with the sporting event results in a first 
Step 2A, Prong 2

“Applicant further submits that the techniques for operating a gaming system recited in the claims, even if somehow directed to the alleged abstract idea, integrate that abstract idea into a practical application, thereby satisfying the subject matter eligibility requirement of § 101. That is, the claimed gaming systems and methods are each directed to a practical application of the alleged abstract idea in the form of gaming systems and methods that modify how they operate in relation to the maintenance of a variable progressive award based on the occurrence (or lack thereof) of an outcome of a sporting event. 

Specifically and similar to how certain of the claims of Data Engine Technologies LLC recited a "'specific' and 'particular' manner of navigating a three-dimensional spreadsheet that improves the efficient functioning of computers", the specific and particular manner which the claimed gaming systems and methods operate provides a solution to the particular problem which gaming establishment operators previously faced with the viewing of sporting events being a passive activity which failed to integrate with the operation of gaming systems which provided progressive awards. 

More specifically and as described in at least paragraph [0012] of the present application, in view of prior gaming systems operating the same way regardless of any outcomes that may or may not occur in association with any sporting events and thus users having little vested interest in when to interact with such prior gaming systems, the claimed gaming systems and methods operate in different ways (via the determination to modify or not modify a progressive award) at different points in time based on the occurrence (or lack thereof) of one or more outcomes associated with a sporting event. In overcoming the various technical challenges due to the unpredictability of both live sporting events and funding progressive awards as well as the timing of such events, the claimed gaming systems and methods convert a passive activity (i.e., watching a sporting event) into an active activity (i.e., factoring one or more events occurring (or not occurring) during the sporting event into how a progressive award is funded). Such a configuration of receiving data 
 
As such and similar to the claims in BASCOM, the claims each recite a patent-eligible gaming system-an improved way to modify a current state of operation of a gaming system based on external occurrences (or lack thereof) associated with a sporting event. BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016). Accordingly, since the claims are directed to these specific improvements in technology whereby the specific claimed features allow for the improvement to be realized, the claims are not directed to an abstract idea and are patent eligible. McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1313, (Fed. Cir. 2016).”

The examiner disagrees that the claimed invention include limitations that are indicative of integration into a practical application e.g. the limitations fail to provide an improvement to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
Data Engine Technologies LLC recited a "'specific' and 'particular' manner of navigating a three-dimensional spreadsheet that improves the efficient functioning of computers"; Bascom recited a technology-based solution to filter content on the Internet that overcomes existing problems with other Internet filtering systems; and McRO recited a patentable, technological improvement over the existing, manual 3-D 
The examiner contends that paragraph 12 of the present applicant provides insight on challenges related to modifying a progressive award based on sporting events, wherein using such events affects the maintenance of the progressive award.  Such features providing additional user interaction by bridging a gap between sporting events and a progressive award.  Such features or suggested improvements relate to providing a progressive award that is modified by outcomes or results in a sporting event and not an improvement to the functioning of a computer, or to any other technology or technical field; but rather a means of providing a different type of progressive award to increase user interaction or interest.  At least based on the above, the claimed features fail to suggest an improvement to the functioning of a computer, or to any other technology or technical field; but, rather, merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea and/or generally links the use of the judicial exception to a particular technology or field of use.  
Accordingly, the 101 rejection is herein maintained and clarified to reflect any current amendments.


Prior Art
Applicant’s arguments, see pages 9-12, and amendments, see pages 2-5, filed 1/4/21, with respect to prior art rejection of Claims 1-20 have been fully considered and are persuasive.  The Prior Art Rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715